658




               OFFICE   OF THE ATTORNEY GENERAL       OF TEXAS
                                  AUSTIN
OROVCRSCLLERS
ATIOINCI
       OCMCRIL




 ku       8l.r’




                  Thl8181~8o\xfir                       ofAu&tut 22, 1946,
 to-uit    I




                                           dwlo r r o unl~tcaobll.8
                                             8twtio  purpoar, and
                                             0888
                                                la a p lo o 8r n.
                                             omob1l.oWr         T a
                                                          a doalor
                                         l.arll0.080ior thomt
                            J ournot le@lr      oprx’ate 8wh   lutmbll.8
                            l ?O@l.h'liOOll8O8fOFt~,thOLiVbt Of-
                            87 b0 ChargOdvith if th8JI?@ 8rrO8tOd
                           8wh automobil.for t&l? Oya indlvldual
                           0, aarryiug   001~ a dOalOr'8   1iaOWOt
                 ‘In rofrnnne    to the ncoud qW8tiOll wt out above,
          there 18 8CiBOdoubt In mj mind vhether I F4H'8Ollunder
          the fact8 sot out uould be guilty      of VlOlAtiOn of Mt.
          6686, R. 8,, and ahauld bo ohugod uith drlrirq and op-
          orat1      8 motor vehiole   upon a pabllc hl#wq    undoer a
          doalor “8 8 llcoan  ior other purpose8 th8Il d~EOU8tr8ti.Oll
          r0r p~rp080 0t ~10,       or vbsther he rhould be charged
          with operation of a motor vehlcls      upon l public high-
          way vithout proper ngirtratlon       u&or Art. 6679,R.S.’
                Art. 6666(B), V.A.C.S.,             to vhloh vu   m?f8rFld,     Ford8
la   *at     48 iOlbV81

                “An mmufmturer of or dealor in 8otorvohial.88
       in thl8 I;
                tat. M7, ilr8tWd of rOgirt.sirrgl0Oh mhiol.
       h8 Yy rl8h to 8hov or de8owtrate  on the pub110 al.@-
       W8,   apP1~ tW FBgi8tXUtiOU Wd 80OUF0 l gOWlui   dir-
                 nwbor rh%ehmay be lttwh r dto aal rotor
       tlngulrhiag
       r.;Lor   mtomplo vhiohha rndatmporui1.fupon
                   .     Rh@ WnWl         f00 ior rooh6odor’8
       oi l     waonl dI8tIoqulmhIng amber @hall k t
       m-8,         a&     4dditioUl         Orakr pbtB8      bowing      Uld   aubtwr
       dO8W.d bt               dOdOrr & l1       Wd ?B 8tOI’Od
                                         k l88ig Ud
       r0s a cm0 0f          iv0 (#s.oo) bou8~8            rob.   A 600     P, *ithin
       th      M wIng     0s th I B& tIo la ,M a w        l              fin o r
                                                              p o r Bo a ,
       oorporatIo8
                 0                      IQ th8   ba8lmrr   3 8Omu        WtWO-
       bilO8 who                                    PUbliO hi&V@78     OC 8tFOOt 8
           for dOMR8tPOtiOO fOr           thB
                                                                                         I




                8ubdIvI8lon ( f of
                                ) th e
                                     84 88
                                         Ar tio l8,
                                                 In ltfeot,mker e
rIol8tlon of w proV181ae 02 thir Aat a 8m3e8ewo r                           orfenw lud
i-8   thB pIWIt tbr?Oof br 8tatln(ltmtc




          Artiole 6679-2,                 V.A.C.S.,    to vhich yoou 8190 referred,
rerdr iU pCt, b8 fOllOV8:

                %ory      ovner        of 8 motor   vehicle, trailer or seml-
           troller used, or to be ursd, upm th8 public hlghvay8
           of this State &ml1 apply each year to the State High-
           voy Department through the County Tax Collector      of the
           County in vhlch he resides     for the rqistretion   of eacl.
           such vehicle   owned OP ,controlled  by him for the ensul~
           or current   calendar y~m or unexpired     portion thereof,
           etc.,  . , . .”
                   t&ta6Oa&rmr             &    l.lJOpmutS mtomobl&r             mod for
dOm0nrt?Ot1Oa                              Ji
a 11oeam rot ~~'~.8~~~~~~~~~~~~~~~
-w.      nrtud or ng 8torIa#t~damoutntIo~om         & n-
0.;~.8 m    la UtiO8  th WOfW  l @8lwnl u8t;ypid;ly   m-
k?   Vhi.hb-                     WOawWOFWtOH                     kb        8Od8tOw-
arlly oa tb, I!                  for duoutrotlooior        w c J ud        for thI8p?Iti-
         k pqomenmmlho    rr, tb %I-   dIrt18gu18iugntmbors
        an utm ohmp ror OMh rMaI8IlIothoroof.




                   A8 to tk@ la 11trof an ltawb1&                       6Hlw’I   drlvlug
l   O8z rlthbOla,r'r f Iuna,
                    l                           for et&r    Uwo         dOm0utmtioa
pU?m#O8 to? -80, -     8ktUtO                   I8    UU~ brim0              a   09~
OlWiT@ ?O@X'diB# it8                                  tb          OS l dmler’8
                                                            08ploydat
liwnw f8~hIo 18u~i                                   plumtn,or rwUfotbrpt=-
go-*
                   A8 -8         Wid b
f’5&ti”‘:?.:’     ki?i
t$ ~80 ol th8 dialor @;
to tho dealor, Vhlrh&utmblh                    18 opemtod on th0 pub110high-
WJ8,            lXOOpt iIt@A808 Whm0       th# ~8hiO& I8 kiug OglNt8d iOr
demon8tretloa parpo888, 68 th8n    provided,18 lmpllodlr pro-
hlblted and 18, tbnlon,    UChWfUl.     It wa herdl~ k doubtmd
that vhore the de8br permit8 hi8 lloonrr   pUtr to bo ured on
an lutomoblla               TiObtiOu
                            in         Of thi8 8atUt0,       h 8 Or Oa t    l 8itW-
tioa        calculated    to mi8b@d    third por8Ou8   llrto     l88oriQg    t-t  th0
automobile           18 b”,lng operated for thr Qeabr        for   dOt8On8tratiOR
pUrpOW8..               .   .

                     IO 8 former oplnloa of thlr IXqwtment,   (10. 3068)the
author           8tated that ‘obrlou81~,   it Va8 th8 intention  0r the Le@r-
latw             that tho prorlrlon8   of Artlola 6686 ahall wply OtiJ to
                                                                                                      661   .




dOa&,       rod unufaoturorr, in order                     that    thq    ri*t not k         rubjoot-
ldto    tam&n b8rdaUpb~muoaoftb         l plloatI.aoft~    pno,~l
ro@irtntlon law.      -   ~Ot181OM Of tE 18 4     ShOU&dk 8trIOtiJ
ooortrlvd   81-O ?ih Ofd0wet    in l 8UBIW8 8jbOO;ti ~;T;&    8, lnd
should not k lxtotid     to IaoluM tba opratlon    withoutl rlooan
of 8uoh a a lutaobl~    for printa uw,
                In Oerpar JurI8, Vol. 42, w                        659 , kotlm        fi5,    it 18
8tatod thtr



                                   hi8hwymr~       tb             pprp3~ lfad1~
        18 th0    IbtUtiOE            Of Oroh nhiOk$              &@ Of thOU WI-
        pOn8lblr for their mVO*rrPt#&nd OondYOt, la un
        t&y fall to obwrva 8-h dPtlo8) r&d the l  bjoot of


        llooar to operato b rotor                    vohlolo 18 l por8om1




                &we          In ro           W8   t0 PUP     f%E8t qwrtim,UO           lm8B
the   oplaloa     that       at        08r   llodulur      88~
                                                             not lo g a l
                                                                        lly
                                                                         por*ta th e ir
domoa8trUlon             a4r8      for ttwir      ova ImdlvIduU          u8o   or ploarura    with-
Out b@w   a ?@@m    IlO@&  thOmfOr  kO&Um   tb, 8tatutO i8-
piiOdiJ~lbIt8    it, Md it 18 thW iOF8 fd.WtUk
          the wooad portion of your iuqulry 188 What 0rf0086, then,
8hould theq b8 ohargod vlth if ruch &a&r8 WO mlV8t8d mhllo drlr-
lag 8uoh butwobIlo8   for their own lndlrldml a88 or ploorura, aarrp
lag only b dealer’8 lloenwt

                Artiole           3,    of   the penal Code, prorlde8t
              ”      , .It 1s dcclrred that M person shall be
        punlehid’for    any ect or omi88lon, unlerr the sum 11
        made a peoal offenw,      end l penalty 18 affixed thereto
        by the vritteo     lav of thlr State.’
    .
.




        llonorabt        1. 0, Aoowr               - Pam 0



                          under our          rtetuto,           all th a t
                                                                         I8 lanntI81                 to       eon8tItute the
        offrrrwmurt            be rufflole~tl~
                                             oharpd mad oumot k al&d                                             b Intoud-
        meat.       m.     ia&8       OOo8titUtiw                    tb   OffOUr     I)P8t    k     wt        fO?t   l   00   t&t
        f)w     00601U81Olr8 Of LV                 rr      k         Wl’1V.d   at   trOr     th    fret8         80 ItatOd.
        k&I;&;           196 aad 391,             Cod. of Crlmlaal ?rooodaroj Ford v. IItntr,
                           233. %8nfOTO,                           dOi.-&        iB 8wh 4 088     Would
              lailtiid
                                                               th8
        be                     to &r,        tb         oaplalnt     l     I.8 thO8  fir 00 UWOrt~iIh   t8l’B8
        of    the   8pOifJ.O       mWro~nt                     OS the ii? 1)with rhloh they had inlled
               ;IrJ  ati          l8 ma8 wld
                                        IO tb MW     Of @DOW 1. 8UtO 143 8.Y.
        &j?%,       In vhlohlpJiella& Va8 oow1ot.d for operatl~ i motor
        nhiolo Irpe@     @ pub110 hl@wa    rhI8.h hd Wt b0.R #‘O(i8kZ’Od 88 I’O-
        quIrOd bf &V%O       thiak lppol L nt v&8 O&titled  to &VO tbr OOrphInt
        8tatO 8wh &@8tIOl'&.r,      Pot in 8Wh &WOV@l tOm8 l8 t0 m-1, t0
        all th8 at&atom                mvoraily            tb         ro~lrtratloo         of Dotor! mhIak8,    but
        I&t+.       8p@Oii10          Ia8t~W.            that        II88 Ilrtoabd UbO& b         rIo&tOd    8-h
              .

                          fn    th0    Oa88       Urdrr        OOll8idAHtiOa,          it    i8    OU?    0    irriOCl    tbrt,
        l8 8ta t.d
                 I8 &tiOb    6686( a ), R .8.,   l dub ”8   P Wlv P dir tin-
        &uIrhI~ aumber plate m711otk        wed onaa     Vd%8b   evned or urd
        by him for a&y otherpurpon thAn draon8tr8 t Ion for the purpon tit
        U18J ld VhOWVO? 80 und,      it   18 th0  UW   l8 if th 0DOtOrVOhfCb
        h a dnot boon l'e~lrtendat all, lrd tbHtOm         18 VfO~tiVO,   Wt
        only of the olrll8t8tUtO but,     ll80,  OS AMA@    8Q4 of  the ?orul
        oOd8, Vhi8h Luti8 l8 fO~OV81

                          Vhoevor  o mtor upoa an7 pub110 h l@ a y l
                  wtor    vehlola YF Iah br8 Wt beOn rO(lI8tOwd a8 PO?
                  qhtaio;     law ,Wll   k fImd sot to lxeeod two bun-
                                L8.

                          Under       Apt.     6686(a)l dealordo88                     wt         %eglrt*r"bla
        dOmon8tNtiOn   aar In the 8en8e th8t an ovwr,   under   Art. 66758,
        18 lvqulred            to apply leoh yUr
                                         through hi8 oouaty Tax OolhZtor
        for th8 ~$i8tNtiOll   of 8aCh t8hiCti 0Prud or OOntrO1led by him,
        upon vhleh the Tax Collector   188~8 him 8 lloea8e    therefor.   Ths
        8t8tVte  My8 tbt,   itl8tOad Of r8gi8t8rillR   each ?8hlC18 the d8a1eX’
        may, upou naklag  lpp1100t ion tmreror,    near=   ,YnOral dirti~uilh-
        lug timber vhloh may be attached to any 8utoProblle vhloh he 8enda
        taapororll~  upon the road.  Howe , vhen he driver hlr de8ler’r
        demmstr8tlon   cnr upon the >ubllc highvsy under e dealer’s   taE.
Boaonbh   fr   0   Hoonr    - hga   6


iOr mw808    Ot      :tha    for demosrtretlorrfor ulo, b8 opelutrr
a$or    whlOl0       bfoh   &o   not bOOa ?OgI8tOrOd   l8   P8qUlrOd by
   .




3LUrrd                                           488i8taat